Citation Nr: 0937846	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  05-00 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
squamous cell carcinoma, to include as secondary to herbicide 
exposure.

2.  Entitlement to service connection for squamous cell 
carcinoma of the skin.

3.  Entitlement to service connection for a low back disorder 
with arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.  He was awarded a Combat Infantryman Badge and 
a Purple Heart.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from June 2004 and June 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The June 2004 rating decision 
denied service connection for a low back disorder with 
arthritis.  The June 2005 rating decision denied service 
connection for squamous cell carcinoma, to include as 
secondary to herbicide exposure, on the grounds that the 
evidence submitted was not new and material.

The Veteran testified before the undersigned at a Travel 
Board hearing in July 2009.  During the hearing, the Veteran 
submitted additional documentary evidence along with a waiver 
of RO consideration.

The Veteran submitted July 2009 private treatment records 
relating arthritis in his cervical and thoracic spine to 
service.  These claims were not previously raised and are 
hereby REFERRED to the RO for initial consideration and 
development.

The issues of entitlement to service connection for squamous 
cell carcinoma of the skin and service connection for a low 
back disorder with arthritis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  The Veteran did not appeal a May 2003 rating decision 
that denied service connection for squamous cell carcinoma, 
to include as secondary to herbicide exposure.

2.  Evidence received since the May 2003 rating decision, 
when considered with previous evidence of the record, relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for squamous cell carcinoma, to 
include as secondary to herbicide exposure.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision that denied service 
connection for squamous cell carcinoma, to include as 
secondary to herbicide exposure, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for squamous cell carcinoma of 
the skin, to include as secondary to herbicide exposure.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim for a 
low back disorder, a letter dated in March 2004 was sent to 
the Veteran in accordance with the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A 
similar letter dated February 2005 was sent to the Veteran 
for his claim for squamous cell carcinoma.  The Veteran was 
notified of the evidence that was needed to substantiate his 
claims; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Neither letter informed the Veteran of the 
criteria for establishing an effective date or disability 
rating.

Additional letters, dated March 2006 and May 2008, informed 
the Veteran of the criteria for establishing an effective 
date and disability rating.  The Board notes that the May 
2008 letter informed the Veteran of all five criteria for 
establishing service connection.

Here, the duty to notify was not satisfied prior to the 
initial decisions on the Veteran's claims by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of the March 
2006 and May 2008 letters that addressed all notice elements, 
including the criteria for establishing a disability rating 
and effective date.  Although the notice letter was not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the Veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the claim was 
then readjudicated by way of an SSOC in August 2008, and 
again in October 2008, after the notice was provided.  For 
these reasons, it is not prejudicial to the Veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the United States Court of Appeals for Veterans 
Claims (Court) to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, 
despite the error, the adjudication was nevertheless 
essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in February 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
An additional letter was sent in May 2008 which clarified why 
the claim was previously denied.  As noted above, the claim 
was then readjudicated in an August 2008 SSOC.  Consequently, 
the Board finds that adequate notice has been provided, as 
the Veteran was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.

The Veteran's service treatment records, private treatment 
records, VA treatment records, VA authorized examination 
report, hearing transcript, and lay statement have been 
associated with the claims file.  The Board notes 
specifically that the Veteran was afforded a VA examination 
in September 2008.  In a February 2009 statement, the Veteran 
reported that he felt the examination was not accurate.  
However, as set forth in greater detail below, the Board 
finds that additional development is necessary and the matter 
is to be remanded for a supplemental VA opinion.

As to the Veteran's claim for new and material evidence 
regarding service connection for squamous cell carcinoma, in 
the absence of new and material evidence of record, the duty 
to assist by affording the Veteran a VA examination is not 
triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed 
Veterans of Am.  v.  Sec'y of Veterans Affairs, 345 F.3d 
1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide 
a medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) 
(holding that unless the veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach).  As discussed below, the 
Board finds that the Veteran has submitted new and material 
evidence, and remand for a VA examination is warranted.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

In general, if new and material evidence is presented or 
secured with respect to a finally adjudicated claim, VA shall 
reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2008).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO found that the evidence of record did not establish that 
the Veteran's squamous cell carcinoma was related to 
herbicide exposure in service, or was otherwise incurred in 
service.

Since the prior final decision, new evidence has been added 
to the claims file.  VA treatment records show ongoing 
treatment for squamous and basal cell carcinoma.  A March 
2009 treatment note recorded the Veteran's history of sun 
exposure growing up in Florida and serving in Vietnam, as 
well as diagnoses of solar damage, actinic keratoses, and 
multiple seborrheic and stucco keratoses.  During the July 
2009 Travel Board hearing, the Veteran also testified that 
upon his return from service, he had patches of skin that 
would "scab up."  He stated that he had a great deal of sun 
exposure both growing up in Florida and during service in 
Vietnam.  He further asserted that exposure to Agent Orange 
in Vietnam contributed to his skin condition.

The Board finds that the recently added evidence is new and 
material, as it was not previously submitted and has bearing 
on a nexus between a current disability and service.  
Specifically, the March 2009 VA treatment entry noted 
ultraviolet light exposure in Vietnam, as well as a diagnosis 
of solar damage, thus raising the possibility that the 
Veteran current skin condition is linked to sun exposure 
during service.

ORDER

New and material evidence having been received, the claim for 
service connection for squamous cell carcinoma of the skin is 
reopened; the appeal is granted to this extent only.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's duty 
to assist includes providing a medical examination when is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability. 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006) (noting that the third prong of 38 C.F.R. § 
3.159(c)(4)(I), which requires that the evidence of record 
'indicate' that the claimed disability or symptoms may be 
associated with service, establishes a low threshold); see 
also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Low back disorder with arthritis

The Veteran was afforded a VA examination in September 2008.  
In reviewing the claims file, the examiner noted only one 
occasion, in November 1967, when the Veteran complained of 
and was treated for low back pain in service.  Based in part 
on this finding, the examiner concluded that the Veteran's 
current degenerative arthritis was less likely than not 
related to service.

The Veteran also testified at a Travel Board hearing in July 
2009.  He reported jumping out of helicopters about twice a 
week during service.  These jumps were typically from 10 to 
12 feet up.  For each jump, he usually wore 75 to 80 pounds 
of equipment.  He also testified that he experienced ongoing 
pain after the November 1967 incident.

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).

Additional development is necessary in order to ensure that 
the medical opinion obtained in this case is adequate.  See 
Barr.  In light of the Veteran's testimony and his status as 
a combat veteran, the matter should be remanded for a 
supplemental opinion to determine whether the Veteran's 
current back disability is related to the circumstances of 
his service, namely the repeated helicopter jumps.

Squamous cell carcinoma of the skin

As discussed above, the Veteran testified regarding his 
history of sun exposure both growing up in Florida and during 
service in Vietnam.  The Veteran is competent to testify 
regarding sun exposure in service, and the Board finds the 
Veteran's statements are credible and consistent with the 
circumstances of his service.  In VA treatment records dated 
March 2009, the Veteran's history of sun exposure is noted by 
a treating dermatologist, who also diagnosed the Veteran with 
solar damage, actinic keratoses, and multiple seborrheic and 
stucco keratoses, status post basal and squamous cell skin 
cancers.

Considering the "low threshold" established by McLendon, 
the case should be remanded for a medical opinion as to 
whether it is at least as likely as not that the Veteran's 
squamous cell carcinoma was incurred as a result of sun 
exposure in service.  See 38 C.F.R. § 3.159(c); McLendon, 20 
Vet. App. at 83-86.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of 
this remand, should be forwarded to the VA 
examiner who conducted the September 2008 
VA examination.  Upon review, he should 
provide a supplemental opinion as to 
whether it is at least as likely as not 
that the Veteran's currently diagnosed 
degenerative arthritis of the low back is 
related to the helicopter jumps he 
performed in service.  In addressing this 
question, the examiner should refer to the 
July 2009 hearing transcript, which 
includes the Veteran's description of the 
jumps he performed.

The examiner should review the entire 
record and provide a complete rationale 
for all opinions offered.  If the examiner 
is unable to render an opinion as to the 
etiology, he should so state and indicate 
the reasons.

If the VA examiner is not available, the 
Veteran should be scheduled for another 
examination to determine whether it is at 
least as likely as not that the Veteran's 
current degenerative arthritis of the low 
back is related to the helicopter jumps he 
performed in service.  All indicated tests 
and studies should be accomplished, and 
the examiner should comply with the 
instructions above, to include an opinion 
as to whether it is at least as likely as 
not that the Veteran's current 
degenerative arthritis of the low back is 
related to the helicopter jumps he 
performed in service.

2.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any skin conditions, including 
squamous cell carcinoma.  All indicated 
tests and studies should be accomplished, 
and the examiner should comply with the 
instructions above, to include an opinion 
as to whether it is at least as likely as 
not that the Veteran's squamous cell 
carcinoma of the skin had its onset in or 
is otherwise related to service, 
specifically with respect to sun exposure 
in service.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.

4.  Following completion of the foregoing, 
the AMC/RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
AMC/RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2008).

5.  After the requested development has 
been completed, the AMC/RO should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished an SSOC and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


